internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et2-plr-116317-02 date date legend state department dear this is in reply to your request for a ruling dated date submitted on behalf of the department regarding whether certain vehicles operated by employees of the department are qualified non-personal use vehicles that are exempt from taxation under the fringe benefit regulations the department is a government agency of state the department is responsible for highway construction maintenance and safety activities within state in connection with these activities department employees operate certain vehicles that are one-half ton pickup trucks the uses of such vehicles include off-duty call to respond to highway emergencies in this regard employees may be required to use the vehicles to respond to life threatening emergencies to the traveling public on weekends holidays and after regular work hours the vehicles are painted white or bright orange and are marked by insignia indicating that they are property of the department the vehicles are used to carry non-fixed equipment tools and materials needed to respond to emergencies modifications to the vehicles include flashing lights and a device supporting the lights and used to attach work related items additionally toolboxes have been installed in some of the vehicles the employees who are assigned such vehicles generally maintenance supervisors are required by the department to drive them home the department’s policy titled use of state vehicles provides that personal_use during work hours or after work is prohibited sec_61 of the internal_revenue_code the code provides that gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_132 of the code provides that gross_income shall not include any fringe benefit which qualifies as a working_condition_fringe plr-116317-02 sec_132 of the code defines a working_condition_fringe as any property or services provided to an employee of the employer to the extent that if the employee paid for such property or services such payment would be allowable as a deduction under sec_162 or sec_167 sec_1_132-5 of the income_tax regulations provides that percent of the value of the use of a qualified non-personal use vehicle as described in sec_1 5t k is excluded from gross_income as a working_condition_fringe provided that in the case of a vehicle described in paragraphs k through of sec_1_274-5t the use of the vehicle conforms to the requirements of that paragraph sec_1_274-5t of the regulations provides that for purposes of sec_274 of the code regarding substantiation requirements and the regulations the term qualified non-personal use vehicle means any vehicle which by reason of its nature ie design is not likely to be used more than a de_minimis amount for personal purposes sec_1_274-5t of the regulations provides that the substantiation requirements of sec_274 of the code will not apply to any pickup truck or van only if it has been specially modified with the result that it is not likely to be used more than a de_minimis amount for personal purposes revrul_86_97 1986_2_cb_42 provides guidelines for pick-up trucks that have been modified a pickup truck with a loaded gross vehicle weight not over big_number pounds is a qualified non-personal use vehicle if it falls into one of the following two categories the vehicle is clearly marked with permanently affixed decals or with special painting or other advertising associated with the employer's trade business or function and is equipped with at least one of the following a hydraulic lift gate permanently installed tanks or drums permanently installed side boards or panels materially raising the level of the sides of the bed of the pickup truck or other heavy equipment such as an electric generator welder boom or crane used to tow automobiles and other vehicles the vehicle is clearly marked with permanently affixed decals or with special painting or other advertising associated with the employer's trade business or function is actually used primarily for transporting a particular type of load other than over the public highway in connection with a construction manufacturing processing farming mining drilling timbering or other similar operation and has been specially designed or modified to a significant degree for such use additionally revrul_86_97 states that a pick-up truck that does not meet the requirements of the two categories set forth above may still be a qualified non-personal plr-116317-02 use vehicle if based upon the particular facts it satisfies requirements that are similar to these requirements the issue raised is whether the pick-up trucks are clearly marked and modified with the result that they are not likely to be used more than a de_minimis amount for personal purposes the trucks are painted either all white or all orange and have decals associated with and naming the employer department therefore the trucks are clearly marked however the modifications flashing lights a device used to attach work related items along with toolboxes are not significant when compared to the examples listed in revrul_86_97 such as a hydraulic lift gate permanently installed tanks or drums the toolboxes attached to some of the trucks do not materially raise the level of the sides of the bed of the pickup truck moreover the vehicles have not been specially modified to a significant degree for use in transporting a particular type of load other than over the public highway in connection with a construction manufacturing processing farming mining drilling timber or other similar operation therefore the vehicles do not meet the requirements set forth in revrul_86_97 nor do they meet requirements similar to those requirements accordingly we conclude that the vehicles described herein and operated by the department employees are not qualified non-personal use vehicles for purposes of the regulations therefore the value of the vehicle's availability for personal_use should be included in the gross_income of the employees who are required to drive the vehicles home for off-duty call this ruling is directed only to the taxpayer to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities 1we note without ruling on this issue that department may be eligible to use the special substantiation rules set forth in sec_1_274-6t of the regulations
